Fitzsimons, Ch. J.
The jury had a right to believe the testimony of plaintiff as against the five witnesses produced by the defendant. They had before them all of the witnesses and heard their testimony, and saw the manner in which they testified, and their judgment of defendant’s guilt and plaintiff’s innocence should be respected. We should not and will not interfere with the *765finding of the jury, unless it is clear that they were influenced by prejudice, bias or unfair considerations in their deliberation. No such accusation can be made herein, as we read the record.
The judgment must he affirmed, with costs.
Conlan and Hascall, JJ., concur.
Judgment affirmed, with costs.